DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with regard to claim 1, have been fully considered and are not persuasive.  
Applicant’s arguments on page 7:

    PNG
    media_image1.png
    310
    740
    media_image1.png
    Greyscale

Examiner respectfully disagrees. as disclosed by Narsimhan, (Fig. 3 (step 302), see also Fig. 4 and 5 (step 502) and [0061])  the advertising manager 102 in the advertisement system 400 receives the content-event indicator 402 that indicates playback of recorded content for viewing at the media-playback device 202, where the recorded content includes advertisements in respective timeslots in the recorded content. Therefore, inserting an advertisements in a media content is considered as claimed “introducing an auxiliary transformation to a digital media, resulting in a transformed digital media by generating the auxiliary transformation with a transform function”.
Furthermore, the advertising manager 102 determine the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of the recorded content, therefore  the replacement step or removing the old advertisement and assigning  a new advertisement  in a media is stablished based on the viewer attention and is considered as claimed “training a machine learning model to remove the auxiliary transformation from any digital media by learning a desired transformation function from the transformed digital media and the metric associated with the transformed digital media”

Applicant’s arguments on page 8:

    PNG
    media_image2.png
    196
    685
    media_image2.png
    Greyscale

Examiner respectfully disagrees. “the playback-optimization schedule based on levels of viewer attention to an initial distribution of television content in real-time that is recorded as the recorded content” as argued by applicant  is a distinct example/embodiment. Narsimhan, in [0036] and [0039], [0045] and [0048] discloses the social-media indicators that indicate a level of viewer attention to television content that includes the advertisement. For example, the advertising indicate a level of collective viewer attention to the television content 204 that includes the advertisement and it is  considered as claimed  ”metric estimating a human or animal response”

Applicant’s arguments on page 8:

    PNG
    media_image3.png
    181
    699
    media_image3.png
    Greyscale

Examiner respectfully disagrees. The methods 300, 500, and 700 are not only software advertising manager, instead the methods 300, 500, and 700  all include services, components, modules, methods, and operations can be implemented using software, firmware, hardware (e.g., fixed-logic circuitry), manual processing, or any combination thereof.[0042] 



    PNG
    media_image4.png
    834
    710
    media_image4.png
    Greyscale


Examiner respectfully disagrees. As indicated above, the method disclosed by Narasimhan starts with inserting an initial advertisement to the content in a specific time slot and then later in the replacement process, the system removes the inserted advertisement and insert the new advertisement. Examiner considers the  removing process as inverse function of inserting.




    PNG
    media_image5.png
    344
    715
    media_image5.png
    Greyscale

Examiner respectfully disagrees. “the playback-optimization schedule based on levels of viewer attention to an initial distribution of television content in real-time that is recorded as the recorded content” as argued by applicant  is a distinct example/embodiment. Narsimhan, in [0036] and [0039], [0045] and [0048] discloses the social-media indicators that indicate a level of viewer attention to television content that includes the advertisement. For example, the advertising manager 102 receives the social-media indicators 234 from any number of the various social-medias 236, where the social-media indicators indicate a level of collective viewer attention to the television content 204 that includes the advertisement and it is  considered as claimed  ”metric estimating a human or animal response”





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-25 and 27 is/are rejected under 35 U.S.C. 102–(a)(2)  as being anticipated by Narasimhan et al.  (US 20140143803) A1 (Narasimhan).
Regarding claim 1 Narasimhan discloses a method comprising:
introducing an auxiliary transformation to a digital media, resulting in a transformed digital media by generating the auxiliary transformation with a transform function;
as disclosed by Narsimhan, (Figs. 3 (step 302), 4 and 5 (step 502) and [0061])  the advertising manager 102 in the advertisement system 400 receives the content-event indicator 402 that indicates playback of recorded content for viewing at the media-playback device 202, where the recorded content includes advertisements in respective timeslots in the recorded content
evaluating the transformed digital media to generate a metric estimating a human or animal response to the transformed digital media altered by the introduced auxiliary transformation; and 
[0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of 
 training a machine learning model to remove the auxiliary transformation from any digital media by learning a desired transformation function from the transformed digital media and the metric associated with the transformed digital media.
[0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of the recorded content or time-shifting one or more of the advertisements to alternate timeslots during the playback of the recorded content. 
see also [0066] At 510, the playback-optimization schedule is communicated to the media-playback device to reschedule or replace the advertisements during playback of the recorded content.

 the method of Claim 1, wherein the desired transformation function is an inverse function of the auxiliary transformation.
[0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of the recorded content or time-shifting one or more of the advertisements to alternate timeslots during the playback of the recorded content. 
see also [0066] At 510, the playback-optimization schedule is communicated to the media-playback device to reschedule or replace the advertisements during playback of the recorded content.

Regarding claim 3,  Narasimhan discloses the method of Claim 1, wherein introducing the auxiliary transformation further includes introducing a respective auxiliary transformation to each digital media of a collection of original digital media, resulting in a collection of transformed digital media by generating the auxiliary transformation with the auxiliary transform function;
Fig.  and [0027] for The digital video recorder 208 can record the television content 204 along with the advertising content 206 when initially distributed 
see also 
[0062] At 502, a content-event indicator is received that indicates playback of recorded content with advertisements for viewing at a media-playback device. For 

Regarding claim 4,  Narasimhan discloses the method of Claim 1, wherein the auxiliary transform function is specified by a designer.
[0062] and Fig. 5 for the a content-event indicator

Regarding claim 5,  Narasimhan discloses the method of Claim 1, wherein the auxiliary transform function is learned by a second machine learning model.
[0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of the recorded content or time-shifting one or more of the advertisements to alternate timeslots during the playback of the recorded content. 
see also [0066] At 510, the playback-optimization schedule is communicated to the media-playback device to reschedule or replace the advertisements during playback of the recorded content.

Regarding claim 6,  Narasimhan discloses the method of Claim 1, wherein generating the metric estimating the human response to the transformed digital media includes employing a predefined function to estimate the human response based on the transformed media.
[0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of the recorded content or time-shifting one or more of the advertisements to alternate timeslots during the playback of the recorded content. In some implementations, the advertising manager 102 determines the playback-optimization schedule based on collective viewer activity in social media or levels of viewer attention to an initial distribution of the television content 204 in real-time that is recorded as the recorded content. The levels of viewer attention to the initial distribution of the television content can be based on the social-media indicators 234. The advertising manager 102 can also determine the playback-optimization schedule 126 based in part on an optimal time offset 122, such as described with reference to operations 506 and 508. 
Regarding claim 7,  Narasimhan discloses the method of Claim 1, wherein generating the metric estimating the human response to the transformed digital media includes collecting at least one physiological measurement, behavioral measurement, or preference from at least one testing user experiencing the transformed digital media.
[0036] The advertising manager 102 is implemented to compute a first-screen attention profile from a combination of content characteristics and social reaction to the television content 204 to identify when viewers are more and less interested (also 
[0048] The optimal time offset can also be determined based on collective viewer activity in social media, such as determined from the social-media indicators 234, determined based on a viewer reaction to previous events displayed for viewing on the second display screen 106 at the mobile device 212, determined based on viewer preferences, or determined within the advertiser-designated time duration (received at 306).

Regarding claim 8,  Narasimhan discloses the method of Claim 1, wherein generating the metric estimating the human response to the transformed digital media includes employing a second machine learning model that is trained as a proxy for a human physiological measurement or behavioral measurement.
[0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of the recorded content or time-shifting one or more of the advertisements to alternate timeslots during the playback of the recorded content. In some implementations, the advertising manager 102 determines the playback-optimization schedule based on collective viewer activity in social media or levels of viewer attention to an initial distribution of the television content 204 in real-time that is recorded as the recorded content. The levels of viewer attention to the initial distribution of the television content 

Regarding claim 9,  Narasimhan discloses the method of Claim 1, wherein the media type of the collection of digital media is at least one of videos, images, audio, text, virtual reality scenes, augmented reality scenes, three-dimensional (3D) video, and 3D scenes. 
[0083] The device 800 may also include one or more data-input ports 806 via which any type of data, media content, or inputs can be received, such as user-selectable inputs, messages, music, television content, recorded content, and any other type of audio, video, or image data received from any content or data source. The data-input ports may include USB ports, coaxial-cable ports, and other serial or parallel connectors (including internal connectors) for flash memory, DVDs, CDs, and the like. These data-input ports may be used to couple the device to components, peripherals, or accessories such as microphones or cameras. 

Regarding claim 10,  Narasimhan discloses the method of Claim 1, wherein the auxiliary transformation is at least one of:
introduction of flashing, a modification of features representing emotions in an image or video, a highlighting of features representing emotions in an image or video, or an obscuring of features that are irrelevant to emotions in an image or video, highlighting or obscuring features in the media representing a distraction, highlighting a key behavior out of a sequence of actions, highlighting future behaviors for the user or other agents, highlighting features indicating social interactions, a modification of text, human annotations, and modification of audio features.
[0036] The advertising manager 102 is implemented to compute a first-screen attention profile from a combination of content characteristics and social reaction to the television content 204 to identify when viewers are more and less interested (also referred to as peaks and valleys of collective user attention) in the first-screen device television content 204.

Regarding claim 11,  Narasimhan discloses the method of Claim 1, further comprising:
repairing a given media to a modified media by applying the desired function to the given media, wherein the modified media is generated by application of the desired function to cause a human response or physiological state estimated by a metric having a particular value.
[0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of the recorded content or time-shifting one or more of the advertisements to alternate timeslots during the playback of the recorded content. In some implementations, the advertising manager 102 determines the playback-optimization schedule based on 

Regarding claim 12,  Narasimhan discloses the method of Claim 11, further comprising:
adjusting the machine learning model based on further behavioral measurements, physiological measurements, or preferences from a user experiencing the modified media.
[0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of the recorded content or time-shifting one or more of the advertisements to alternate timeslots during the playback of the recorded content. In some implementations, the advertising manager 102 determines the playback-optimization schedule based on collective viewer activity in social media or levels of viewer attention to an initial distribution of the television content 204 in real-time that is recorded as the recorded content. The levels of viewer attention to the initial distribution of the television content can be based on the social-media indicators 234. The advertising manager 102 can 

Regarding claim 14,  Narasimhan discloses a system comprising:
a transformation module configured to an auxiliary transformation to a digital media, resulting in a transformed digital media by generating the auxiliary transformation with a transform function;
[0027] for The digital video recorder 208 can record the television content 204 along with the advertising content 206 when initially distributed 
see also 
[0062] At 502, a content-event indicator is received that indicates playback of recorded content with advertisements for viewing at a media-playback device. For example, the advertising manager 102 in the advertisement system 400 (FIG. 4) receives the content-event indicator 402 that indicates playback of recorded content for viewing at the media-playback device 202, where the recorded content includes advertisements in respective timeslots in the recorded content. 
an evaluation module configured to evaluate the transformed digital media to generate a metric estimating a human or animal response to the transformed digital media altered by the introduced auxiliary transformation; and
[0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of 
an inverse function generation module configured to train a machine learning model to remove the auxiliary transformation from any digital media by learning a desired transformation function from the transformed digital media and the metric associated with the transformed digital media.
[0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of the recorded content or time-shifting one or more of the advertisements to alternate timeslots during the playback of the recorded content. 
see also [0066] At 510, the playback-optimization schedule is communicated to the media-playback device to reschedule or replace the advertisements during playback of the recorded content.

 the system of Claim 14, wherein the desired transformation function is an inverse function of the auxiliary transformation.
[0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of the recorded content or time-shifting one or more of the advertisements to alternate timeslots during the playback of the recorded content. 
see also [0066] At 510, the playback-optimization schedule is communicated to the media-playback device to reschedule or replace the advertisements during playback of the recorded content.

Regarding claim 16,  Narasimhan discloses the system of Claim 14, wherein introducing the auxiliary transformation further includes introducing a respective auxiliary transformation to each digital media of a collection of original digital media, resulting in a collection of transformed digital media by generating the auxiliary transformation with the auxiliary transform function;
Fig.  and [0027] for The digital video recorder 208 can record the television content 204 along with the advertising content 206 when initially distributed 
see also 
[0062] At 502, a content-event indicator is received that indicates playback of recorded content with advertisements for viewing at a media-playback device. For 

Regarding claim 17,  Narasimhan discloses the system of Claim 14, wherein the auxiliary transform function is specified by a designer.
Fig. 3A and [0050] To this end, and with reference to FIG. 3A, the receiving module 154 may comprise a down-converter 310 for translating the high-frequency signal from a satellite frequency band into baseband, thereby to produce a baseband analog signal 325. A demodulator 320 can also be provided to extract the final media stream 159 from the baseband analog signal 325. A correction module 380, which can be controllably activated or deactivated via an activation signal 335, is distributed at one or more key points along the signal path. Thus, the correction module 380 can process the high-frequency signal and/or the baseband signal through an analog watermark remover (or similar device) in order to remove analog watermark(s) (or other artifact(s)) that may have been applied thereto by the corruption module 280 at the head end 110. Alternatively or in addition, the correction module can process the output of the demodulator 320 media stream though a digital watermark remover (or similar device) to remove a digital watermark (or other artifact) that may have been applied by the corruption module 280 at the head end 110. 

 the system of Claim 14, wherein the auxiliary transform function is learned by a second machine learning model.
Fig. 3A and [0050] To this end, and with reference to FIG. 3A, the receiving module 154 may comprise a down-converter 310 for translating the high-frequency signal from a satellite frequency band into baseband, thereby to produce a baseband analog signal 325. A demodulator 320 can also be provided to extract the final media stream 159 from the baseband analog signal 325. A correction module 380, which can be controllably activated or deactivated via an activation signal 335, is distributed at one or more key points along the signal path. Thus, the correction module 380 can process the high-frequency signal and/or the baseband signal through an analog watermark remover (or similar device) in order to remove analog watermark(s) (or other artifact(s)) that may have been applied thereto by the corruption module 280 at the head end 110. Alternatively or in addition, the correction module can process the output of the demodulator 320 media stream though a digital watermark remover (or similar device) to remove a digital watermark (or other artifact) that may have been applied by the corruption module 280 at the head end 110. 

Regarding claim 19,  Narasimhan discloses the system of Claim 14, wherein the evaluation metric is further configured to generate the metric estimating the human response to the transformed digital media by employing a predefined function to estimate the human response based on the transformed media.
[0047] More specifically, and in accordance with a specific non-limiting embodiment of the present invention, the final media stream 159 that is conveyed to the 

 Regarding claim 20,  Narasimhan discloses the system of Claim 14, wherein the evaluation metric is further configured to generate the metric estimating the human response to the transformed digital media includes collecting at least one physiological measurement, behavioral measurement, or preference from at least one testing user experiencing the transformed digital media.
[0052] On the other hand, where the head end 110 does not implement the aforementioned corruption module 280 (see FIG. 2A), then the signal 105 received by customer premises receiver 150 is uncorrupted, and so the receiving module 154 does not require specialized functionality to allow the final media stream 159 to acquire the first (clean) form. However, in order to allow the final media stream 159 to acquire the second (corrupted) form, the receiving module 154 will require some means of adding corruption in order to degrade the user's viewing experience. 

 the system of Claim 14, wherein the transformation module is further configured to generate the metric estimating the human response to the transformed digital media by employing a second machine learning model that is trained as a proxy for a human physiological measurement or behavioral measurement.
Col. 9, lines 8-25    To provide for interaction with a user, embodiments of the subject matter described in this specification can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor, for displaying information to the user and a keyboard and a pointing device, e.g., a mouse or a trackball, by which the user can provide input to the computer. Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input. In addition, a computer can interact with a user by sending documents to and receiving documents from a device that is used by the user; for example, by sending web pages to a web browser on a user's client device in response to requests received from the web browser. 

Regarding claim 22,  Narasimhan discloses the system of Claim 14, wherein the media type of the collection of digital media is at least one of videos, images, audio, text, virtual reality scenes, augmented reality scenes, three-dimensional (3D) video, and 3D scenes.


Regarding claim 23,  Narasimhan discloses the system of Claim 14, wherein the auxiliary transformation is at least one of:
introduction of flashing, a modification of features representing emotions in an image or video, a highlighting of features representing emotions in an image or video, or an obscuring of features that are irrelevant to emotions in an image or video, highlighting or obscuring features in the media representing a distraction, highlighting a key out of a sequence of actions, highlighting future behaviors for the user or other agents, highlighting features indicating social interactions, a modification of text, human annotations, and modification of audio features.
[0036] The advertising manager 102 is implemented to compute a first-screen attention profile from a combination of content characteristics and social reaction to the television content 204 to identify when viewers are more and less interested (also 

Regarding claim 24,  Narasimhan discloses the system of Claim 14, further comprising:
a repair module configured to repair a given media to a modified media by applying the desired function to the given media, wherein the modified media is generated by application of the desired function to cause a human response estimated by a metric having a particular value.
[0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of the recorded content or time-shifting one or more of the advertisements to alternate timeslots during the playback of the recorded content. In some implementations, the advertising manager 102 determines the playback-optimization schedule based on collective viewer activity in social media or levels of viewer attention to an initial distribution of the television content 204 in real-time that is recorded as the recorded content. The levels of viewer attention to the initial distribution of the television content can be based on the social-media indicators 234. The advertising manager 102 can also determine the playback-optimization schedule 126 based in part on an optimal time offset 122, such as described with reference to operations 506 and 508. 

 the system of Claim 24, further comprising:
adjusting the machine learning model based on further behavioral measurements, physiological measurements, or preferences from a user experiencing the modified media.
[0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of the recorded content or time-shifting one or more of the advertisements to alternate timeslots during the playback of the recorded content. In some implementations, the advertising manager 102 determines the playback-optimization schedule based on collective viewer activity in social media or levels of viewer attention to an initial distribution of the television content 204 in real-time that is recorded as the recorded content. The levels of viewer attention to the initial distribution of the television content can be based on the social-media indicators 234. The advertising manager 102 can also determine the playback-optimization schedule 126 based in part on an optimal time offset 122, such as described with reference to operations 506 and 508. 

Regarding claim 27,  Narasimhan discloses a non-transitory computer-readable medium configured to store instructions for training a machine learning model, the instructions, when loaded and executed by a processor, causes the processor to: 
introduce an auxiliary transformation to a digital media, resulting in a transformed digital media by generating the auxiliary transformation with a transform function;
[0027] for The digital video recorder 208 can record the television content 204 along with the advertising content 206 when initially distributed 
see also 
[0062] At 502, a content-event indicator is received that indicates playback of recorded content with advertisements for viewing at a media-playback device. For example, the advertising manager 102 in the advertisement system 400 (FIG. 4) receives the content-event indicator 402 that indicates playback of recorded content for viewing at the media-playback device 202, where the recorded content includes advertisements in respective timeslots in the recorded content. 
evaluate the transformed digital media to generate a metric estimating a human or animal response to the transformed digital media altered by the introduced auxiliary transformation; and
[0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of the recorded content or time-shifting one or more of the advertisements to alternate timeslots during the playback of the recorded content. In some implementations, the advertising manager 102 determines the playback-optimization schedule based on collective viewer activity in social media or levels of viewer attention to an initial 
train a machine learning model to remove the auxiliary transformation from any digital media by learning a desired transformation function from the transformed digital media and the metric associated with the transformed digital media.
 [0063] At 504, a playback-optimization schedule is determined that includes time-shifting or replacing advertisements during the playback of the recorded content. For example, the advertising manager 102 determines the playback-optimization schedule 126 that includes replacing one or more of the advertisements during the playback of the recorded content or time-shifting one or more of the advertisements to alternate timeslots during the playback of the recorded content. 
see also [0066] At 510, the playback-optimization schedule is communicated to the media-playback device to reschedule or replace the advertisements during playback of the recorded content.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan et al.  (US 20140143803) A1 (Narasimhan) in view of Foerster et al. (US 9798612 B1)(Foerster.
Regarding claim 13,  Narasimhan fails to disclose  the method of Claim 1, wherein the machine learning model is a neural network.
in the same field of endeavor, Foerster wherein the machine learning model is a neural network.
Col. 1 lines 20-32 for    The system can process the corrupted data sample using a neural network that is trained to predict whether a given data sample is corrupted or not, e.g., a neural network that is trained to predict whether an image is a single shot image or a panoramic image, and reduce the corruptness of the data sample, i.e., correct the artifact, by performing backpropagation on the corrupted data sample.
therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention was made to incorporate the Neural networks of machine learning models as disclosed by Foerster to the advertising manager as disclosed by Narasimhan in order to correcting a corrupted data sample

Regarding claim 26,  Narasimhan fails to disclose  the system of Claim 14, wherein the machine learning model is a neural network.
Col. 1 lines 20-32 for    The system can process the corrupted data sample using a neural network that is trained to predict whether a given data sample is corrupted or not, e.g., a neural network that is trained to predict whether an image is a single shot 
therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention was made to incorporate the Neural networks of machine learning models as disclosed by Foerster to the advertising manager as disclosed by Narasimhan in order to correcting a corrupted data sample

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422